Citation Nr: 0935631	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for genital herpes.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right radius transverse impacted fracture 
(right wrist disability).


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1952 to 
January 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO in Newark, New Jersey, issued the Veteran 
an August 2007 statement of the case (SOC) and April 2008 
supplemental statement of the case (SSOC), and therefore 
retains jurisdiction of the Veteran's case.

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in June 2008.  A transcript 
of the hearing is of record.

In August 2008 the Board remanded the Veteran's current 
claims for additional development.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2008).


FINDINGS OF FACT

1.  The preponderance of evidence is against a finding that 
the Veteran's current genital herpes is related to service.  

2.  The Veteran's right wrist disability does not involve two 
or more major or minor joints and is not manifested by 
findings of ankylosis.  

CONCLUSIONS OF LAW

1.  Genital herpes was not incurred in or aggravated by 
service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right radius transverse impacted fracture 
(right wrist disability) have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (DCs) 5003, 
5214, and 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1)  veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to both the increased rating and service 
connection claims, the RO provided the appellant pre-
adjudication notice by letters dated in May 2006 and August 
2006 and post-adjudication notice by letter dated in August 
2008.  

The pre-adjudication and post-adjudication notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

As far as the US Court of Appeals for Veterans Claims 
decision, Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
required notice of alternative diagnostic codes or potential 
"daily life" evidence, this judgment was vacated by the US 
Court of Appeals for the Federal Circuit (the Circuit Court) 
in Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sept. 
4, 2009).  The Circuit Court determined that notice described 
in 38 U.S.C. § 5103(a) need not be veteran-specific and that 
generic notice is all that is required under Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), and Wilson v. Mansfield, 506 F.3d 
1055 (Fed. Cir. 2007).  See Vazquez-Flores, supra.  In other 
words, "while the notice must identify the information and 
evidence necessary to substantiate the particular type of 
claim being asserted by the veteran (which we refer to as 
'generic notice')...there is no indication that Congress 
intended to require an analysis of the individual claim in 
each case."  Vazquez-Flores, No. 08-7150 at 11, citing 
Wilson v. Mansfield, 506 F.3d at 1059 (quoting 146 Cong. Rec. 
H9912, 9914 (daily ed. Oct. 17, 2001)).  Additionally, VA is 
not required to notify the veteran to submit evidence of how 
the disability affects daily life.  Vazquez-Flores, No. 08-
7150 at 19.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  
VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations and obtained an opinion regarding the 
nature and etiology of his claimed genital herpes and as to 
the current severity of his service connected right wrist 
disability, and afforded the Veteran the opportunity to give 
testimony before the Board.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claim file; and the Veteran has 
not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

I.  Service Connection Claim

The Veteran seeks service connection for genital herpes.  At 
his June 2008 hearing the Veteran testified that he was 
diagnosed with non-specific lesions on his genitals during 
service.  The Veteran also testified that when he was 
examined by a physician for a venereal disease in service it 
was from a distance of 3-5 feet.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical or other competent evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Hickson v. West, 12 Vet. 
App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran currently has genital herpes.  A May 2007 VA 
treatment record notes that the Veteran has a history of 
genital herpes, and a June 2009 VA examination report notes 
that the Veteran was given a diagnosis of genital herpes, no 
active skin lesions at the present time.  

STRs dated in October 1955 note the Veteran had a white 
mucous discharge from his penis, and the Veteran's January 
1956 discharge examination notes a diagnosis of V.D., 
gonorrhea.  

In April 2008 the Veteran submitted Center for Disease 
Control (CDC) articles that discuss gonorrhea and genital 
herpes.  These articles do not address the determinative 
issue of whether the Veteran's current genial herpes 
disability is related service.  Thus, they do not have any 
probative value regarding the etiology of the Veteran's 
genital herpes.  Furthermore, even if these articles did 
address the etiology of the Veteran's genital herpes, these 
articles would not provide the needed nexus in this claim.  
Generic texts, such as the ones offered, which do not address 
the facts of this particular Veteran's case, do not 
constitute competent medical evidence of causality.  See 
Sacks v. West, 11 Vet. App. 314 (1998).

A VA examination was conducted in June 2009.  It was noted 
that the Veteran's claim file was reviewed.  The examiner 
noted that the Veteran's STRs show that he was treated for 
gonorrhea and some type of a discharge.  The Veteran reported 
a history of genital herpes for many years, and says he had 
lesions in 1953, but that he did not go for any treatment.  
There is no mention of this condition in the service record.  
He was treated for gonorrhea in service with sulfa drugs.  He 
was not diagnosed with herpes.  The Veteran reported that 
over the years he has gotten these genital lesions off and 
on.  The examiner noted that service records do not show any 
evidence of treatment for genital herpes, but that he was 
treated for gonorrhea.  In November 1955, he was seen in 
treatment for possible genital discharge in the penile 
region, other than that, no mention of genital herpes in any 
other place is noted.  The examiner opined that it is less 
likely than not that current genital herpes is related to 
service.  However, the Veteran did have treatment for 
gonorrhea in the service.  

The negative evidence in this case outweighs the positive.  
The Veteran genuinely believes that his current genital 
herpes disability is related to service.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran cannot provide a competent opinion on a matter as 
complex as the diagnosis or etiology of his claimed 
disability and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the opinion provided 
by the VA medical professional who discussed the medical 
evidence of record and the etiology of the Veteran's genital 
herpes and found that the claimed disability is not related 
to his service.  See Jandreau, 492 F.3d at 1372.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the claim for 
genital herpes; there is no doubt to be resolved; and service 
connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.

II.  Increased Rating Claim

The RO originally granted service connection for a right 
wrist disability in May 1956.  In July 1956, the RO increased 
the Veteran's rating for his right wrist disability, 
assigning a 10 percent rating under 38 C.F.R. § 4.71a, DC 
5215, effective July 3, 1956.  The January 2006 rating 
decision on appeal continued the 10 percent rating under DC 
5215.  The Veteran contends that he is entitled to a higher 
rating for his right wrist disability.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection, or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In rating a musculoskeletal disability, functional loss due 
to pain is a factor.  Other factors include less movement 
than normal, weakened movement, excess fatigability, pain on 
movement, and painful motion.  38 C.F.R. § 4.40, 4.45, and 
4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical evidence of record notes that the Veteran is 
right-handed; thus, his right arm is considered his major 
extremity.  See 38 C.F.R. § 4.69.

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, DC 5003.  The 
diagnostic codes pertaining to the wrist are contained in 38 
C.F.R. § 4.71a, DCs 5214 and 5215.  However, assigning 
multiple ratings for the Veteran's right wrist disability 
based on the same symptoms or manifestations would constitute 
prohibited pyramiding.  38 C.F.R. § 4.14.

Diagnostic Code 5003 provides that, when the limitation of 
motion of the specific joint involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, DC 5003.  In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Presently, the Veteran's right 
wrist disability is evaluated as 10 percent disabling under 
DC 5215, limitation of motion of the wrist, and therefore the 
Veteran is not entitled to a separate rating under DC 5003.  

In the absence of limitation of motion, a 20 percent 
evaluation is granted where X-ray evidence shows involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitating exacerbations.  38 C.F.R. § 
4.71a, DC 5003. The Veteran's right wrist disability involves 
only his right wrist, and not two or more major or minor 
joints, and therefore he is not entitled to a 20 percent 
evaluation under DC 5003 for his right wrist disability.  

Under DC 5215, the diagnostic code under which the Veteran's 
disability is currently rated, a maximum 10 percent rating is 
assignable based on dorsiflexion and palmar flexion 
regardless of whether the major or minor extremity is 
involved.  See 38 C.F.R. § 4.71a.  

Under DC 5214, favorable ankylosis of the wrist in 20 to 30 
degrees of dorsiflexion warrants a 30 percent rating and 
ankylosis of the wrist in any other position except favorable 
warrants a 40 percent rating when the disability involves the 
major extremity.  Id.    

A VA examination was conducted in March 2007.  The examiner 
noted the Veteran's in-service fracture of his right wrist.  
The Veteran reported increased pain following repetitive use 
and during flare-ups.  A physical examination demonstrated no 
gross deformity.  There was tenderness to palpitation on the 
dorsal aspect of the wrist.  Dorsiflexion of 0 to 35 degrees 
associated with pain throughout the range of motion and 
palmar flexion of 0 to 40 degrees associated with pain 
throughout the range of motion was noted.  Following five 
repetitive range of motion the pain was increased and the 
range of motion was slightly decreased.  There was no 
evidence of fatigue, weakness, or lack of endurance.  An 
impression of chronic right wrist pain secondary to 
degenerative joint disease (DJD), history of right wrist 
fracture, was given.  

A VA examination was conducted in November 2008.  The 
examiner noted a review of the Veteran's claim file.  The 
Veteran has a history of service connected right wrist 
fracture.  The Veteran reported that the pain remains 
essentially unchanged since the last VA examination in March 
2007.  The Veteran retired last year.  He does not use a 
brace or assistive device.  He reported increased pain 
following repetitive use and during flare-ups.  A physical 
examination of the right wrist revealed no tenderness to 
palpation, dorsiflexion of 0 to 35 degrees associated with 
pain throughout the range of motion, and palmar flexion of 0 
to 40 degrees associated with pain throughout the range of 
motion.  Following three repetitive range of motion, the pain 
was slightly increased.  The range of  motion remains the 
same.  There is no evidence of fatigue, weakness, or lack of 
endurance.  Impressions of right wrist DJD and history of 
service connected right wrist fracture were given.  

The Veteran has never been diagnosed with, nor does he 
contend, that his right wrist has any type or degree of 
ankylosis.  Therefore, the Veteran's right wrist disability 
is not entitled to higher rating under DC 5214.  See 38 
C.F.R. § 4.71a.

Under DC 5215 a maximum 10 percent evaluation is warranted 
based on dorsiflexion and palmar flexion regardless of 
whether the major or minor extremity is involved.  Thus, the 
Veteran cannot be assigned a rating higher than he currently 
has under this Code.  See 38 C.F.R. § 4.71a.  

The disabling effects of pain have been considered in 
evaluating the Veteran's service-connected right wrist 
disability, as indicated in the above discussions.  See 
DeLuca, supra.  The Veteran's complaints of pain, and the 
examiner's observations of pain and painful motion, were 
considered in the level of impairment and loss of function 
attributed to his disability.  

The Veteran genuinely believes that the severity of his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected right wrist disability, and 
his views are of no probative value.  And, even if his 
opinion was entitled to be accorded some probative value, it 
is far outweighed by the detailed opinions provided by the VA 
medical professionals, which show that the criteria for a 
rating in excess of 10 percent for a right wrist disability 
have not been met.  See Jandreau, supra; Gilbert, supra; 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.71a, DCs 5003, 5214, and 
5215. 

At no time during the pendency of this claim has the 
Veteran's disability met or nearly approximated the criteria 
for a rating in excess of 10 percent, and staged ratings are 
not for application.  See Hart, 21 Vet. App. at 505.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for a 
right wrist disability is not warranted.  See Gilbert, supra; 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has considered whether the Veteran's disability 
picture warrants a compensable rating on an extraschedular 
basis.  The regulation permits extra-schedular rating when 
"the schedular evaluations are found to be inadequate ... 
[because] the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  
The rating schedule, however, is meant to compensate for the 
average impairment in civil occupations generally resulting 
from disability.  38 C.F.R. § 3.321.  In this case, the 
Veteran has not alleged any hospitalization and has presented 
no evidence indicating any marked interference with 
employment as a result of his right wrist disability.  










ORDER

Entitlement to service connection for genital herpes is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a right radius transverse impacted fracture (right wrist 
disability) is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


